COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Annunziata
Argued at Alexandria, Virginia


EDWARD ALEXANDER BECKFORD, JR.
                                     MEMORANDUM OPINION * BY
v.   Record No. 1976-99-2          JUDGE ROSEMARIE ANNUNZIATA
                                          MAY 30, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF LANCASTER COUNTY
                  Joseph E. Spruill, Jr., Judge

          (Robert L. Cunningham, on brief), for appellant.
          Appellant submitting on brief.

          Robert H. Anderson, III, Assistant Attorney
          General (Mark L. Earley, Attorney General,
          on brief), for appellee.


     On April 29, 1999, Edward Beckford and Andre Noel were

tried jointly on various charges stemming from a drug

distribution conspiracy in Lancaster County.   Beckford was

convicted in the bench trial of conspiracy to distribute

cocaine, distribution of cocaine, possession of cocaine with

intent to distribute, and transportation of cocaine.    Beckford

contends that the trial court erred 1) in admitting a written

out-of-court statement of Faith Parker, a co-conspirator; 2) in

admitting oral out-of-court statements made by Parker; and 3) in

admitting the weight of imitation replicas of cocaine "cookies"


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
as demonstrative evidence.   We find that Beckford has failed to

preserve his claims for appeal, and affirm the convictions.

                                FACTS

     In the summer of 1998, the Lancaster County Sheriff's

Department began an investigation of a drug trafficking

conspiracy involving a group of individuals calling themselves

the "Jersey Boys."   These individuals were suspected of

trafficking in "crack" cocaine and distributing it in Lancaster

County.    Ashby Allen, Jr., Chief Investigator for the Sheriff's

Department, and Investigator Joan Webb headed the investigation.

Webb hired a paid informant, Mary Beale, to conduct controlled

purchases of cocaine from the Jersey Boys.    On September 9,

1998, Allen and Webb went to Beale's apartment in Kilmarnock,

where Beale placed a telephone call to Arthur Fisher, one of the

Jersey Boys.   Allen and Webb hid in Beale's bedroom when Fisher

arrived.   Beale and Fisher discussed a purchase of drugs, and

Fisher made several telephone calls.    On the telephone Fisher

spoke to "Marquis" and "Dre"; one of Beckford's aliases was

Marquis Givins.   After making the telephone calls, Fisher left

the apartment, but soon returned, accompanied by Beckford's

codefendant, Noel, nicknamed "Dre."     Allen and Webb overheard

Beale, Fisher, and Noel negotiating the drug sale.    After Fisher

and Noel left the apartment, the officers recovered a substance

from Beale later determined to be cocaine.


                                - 2 -
     Fisher testified for the Commonwealth.    He admitted that he

sold cocaine to Beale on the evening of the controlled purchase

and that he had purchased the cocaine in question from Noel.

Fisher further testified that he had first encountered the

Jersey Boys in the summer of 1998 and that members of the group

included Noel, Beckford, Keith Mayweather, and Daniel Ford.

Fisher stated that all of the Jersey Boys lived together in a

house on Kilmarnock Road.

     Francis Norris also testified.    Norris owns a house in

Merry Point, located in Lancaster County, which he rented to

Faith Parker in the summer of 1998.    While cutting the grass at

the house, Norris discovered a large rock of cocaine hidden

beneath a board near the house.   Disturbed by the discovery,

Norris destroyed the rock of cocaine and evicted Parker.   Parker

told Norris that the cocaine did not belong to her, but belonged

to Daniel Ford.   Parker told Norris that she was afraid of Ford

and his associates, and she gave Norris a telephone number where

he could contact them.   Norris phoned Ford, and asked whether

the cocaine was his.   Ford initially denied the cocaine belonged

to him, but when Norris told him he had destroyed it, Ford said

the drugs were "part of his job" and demanded payment for its

value.

     Investigator Allen testified that on October 14, 1998,

Parker offered a written statement at the Lancaster County


                               - 3 -
Sheriff's office.   Parker was not under arrest at that time.

She stated that she had known the Jersey Boys, whom she

identified as Noel, Ford, Beckford (whom she identified by his

alias "Marquis Givins"), and Mayweather (whom she identified as

"Keith Grant") since February, 1998.     She knew they sold drugs.

She stated that she accompanied them on an unspecified date to

Ford's home in Newark, New Jersey, to pick up cocaine.    The four

men dropped her off in Newark and proceeded to New York.    When

they returned to Newark, Parker saw them package the cocaine,

storing it in the gear shift mechanism of the car for the return

trip to Virginia.   Parker further stated that she accompanied

Ford and an individual named George on a second trip to New

Jersey in August, 1998 and that they obtained cocaine there.

She stated that in September, 1998, members of the ring stored

cocaine at her house, which Norris subsequently found and

destroyed.    She stated that Ford called her and demanded the

monetary value of the destroyed cocaine and that Beckford and

Mayweather "wanted to hurt me or Mr. Norris."    The statement was

admitted into evidence over the objection of counsel for both

defendants.

     Allen further testified, over objection by Noel's counsel,

that in addition to her written statement, Parker described the

cocaine purchased by the Jersey Boys for distribution in

Lancaster County as "cookies."    By this term, Parker meant


                                 - 4 -
"large pieces of crack cocaine."    Because Allen was previously

unfamiliar with this term for rock cocaine, he questioned Parker

in detail about the "cookies."    She described them as "about the

size of a personal pan pizza," and said that in one trip, the

ring brought back "four or five" such "cookies," which were

approximately four and one-half inches in diameter and

one-fourth of an inch in thickness.      Parker stated that the ring

members paid approximately $8,000 for the "cookies" in question.

Parker admitted that once the cocaine was packaged, she boarded

a bus with it and brought it to Virginia. 1

     Allen testified additionally that, based upon Parker's

description of the "cookies," he created a model of a "cookie"

from dental stone, a substance used by the police to make

castings of footprints and tool marks.     He presented the model

to Parker, and she told him it was "the exact size and weight"

of the "cookies" she transported from New Jersey to Virginia.

Allen then weighed the model, and determined its weight to be

148.5 grams.   The Commonwealth offered the model into evidence.

The model was admitted over objection by Noel, who based his

objection on the ground that the model was "a result of


     1
       Investigator Webb's testimony substantially matched that
of Investigator Allen concerning the statements made by Parker.
Counsel for Noel objected to Webb's recital of Parker's
statements, stating he "would have the same objection as
before." Counsel for Beckford raised no objection, however, and
did not join in Noel's objection.


                                 - 5 -
hearsay."   Beckford "join[ed] in the objection."   The court

admitted the model.

                             ANALYSIS

     Beckford has failed to preserve his claims for appeal.

While Noel objected to Investigator Allen's recounting of the

oral statements made by Parker, Beckford did not.   Although

Beckford objected to the admission of Parker's written statement

during the direct examination of Investigator Allen, when

Investigator Webb later testified and recounted the content of

Parker's statement, Noel renewed his earlier objection, but

Beckford failed to do so.   Also, when Beckford joined in Noel's

objection to the admissibility of the model "cookie," he did so

on the ground that it was the result of hearsay; his claim on

appeal concerns whether a sufficient foundation was laid.

Because Rule 5A:18 provides that "[n]o ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or . . . to

attain the ends of justice," Beckford's failure to object to

Parker's oral out-of-court statements bars his claim on this

issue.   See People v. Foster, 473 N.Y.S.2d 978, 984 (N.Y. 1984)

(in a joint trial, codefendants "cannot avail themselves of

their [codefendant's] objection"); Wolfe v. East Texas Seed Co.,

583 S.W.2d 481, 482 (Tx. App. 1979) (appellant who failed to


                               - 6 -
make objection at trial cannot avail himself of codefendant's

objection to preserve issue for appeal); Poston v. Ragan, 187

S.E.2d 503, 505 (N.C. App. 1972) (a party is not entitled to the

benefit of an exception not taken by himself, and therefore

exception taken by one party is not available to a co-party).

     Moreover, when a party objects to the admissibility of

material offered as evidence, and the same material is

subsequently offered as evidence, failure to restate the

objection constitutes a waiver of the previous objection.     See

Phillip Greenberg, Inc. v. Dunville, 166 Va. 398, 404, 185 S.E.

892, 894 (1936); Portner v. Portner's Ex'rs, 133 Va. 251, 263,

112 S.E. 762, 766 (1922); C & O Ry. Co. v. Greaver, 110 Va. 350,

354, 66 S.E. 59, 60 (1909).   Thus, Beckford's failure during the

testimony of Investigator Webb to renew his earlier objection to

the admission of Parker's written statement effected a waiver of

the prior objection.

     Finally, although Beckford properly joined in Noel's

objection to the model "cookie" on the ground that its admission

was the result of improperly admitted hearsay evidence, Beckford

bases his argument on appeal on the Commonwealth's failure to

properly establish that the model constituted "illustrative

evidence" of the nature of the cocaine "cookies" transported by

Parker.   Because Beckford did not object to the evidence on this

ground, and we find no basis to apply either the good cause or


                               - 7 -
ends of justice exceptions to the Rule, we will not consider the

argument on appeal.   See Singleton v. Commonwealth, 19 Va. App.

728, 735, 453 S.E.2d 921, 926 (1995) (en banc); Reed v.

Commonwealth, 6 Va. App. 65, 70, 366 S.E.2d 274, 277 (1988).

Beckford has thus failed to preserve his claims for appeal, and

we consider them no further.

                                                          Affirmed.




                               - 8 -